Citation Nr: 1105097	
Decision Date: 02/08/11    Archive Date: 02/18/11

DOCKET NO.  07-06 325	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for residuals of a 
right leg injury.  

2.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for an anxiety 
disorder.  

3.  Entitlement to service connection for residuals of a right 
leg injury.

4.  Entitlement to service connection for a psychiatric 
disability, to include an anxiety disorder.  

5.  Entitlement to increased ratings for migraine headaches, 
currently assigned "staged" ratings of 0 percent prior to 
November 6, 2009, and 30 percent from that date.  




WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from 
February 1984 to February 1988.  These matters are before the 
Board of Veterans' Appeals (Board) on appeal from a September 
2005 rating decision by the Chicago, Illinois Department of 
Veterans Affairs (VA) Regional Office (RO) that, in pertinent 
part, granted service connection for migraine headaches, rated 0 
percent, effective May 9 2003.  A January 2010 rating decision 
increased the rating to 30 percent, effective November 6, 2009.  
The issue is characterized to reflect that "staged" ratings are 
assigned, and that both "stages" are for consideration.  In 
September 2010, a Travel Board hearing was held before the 
undersigned; a transcript of the hearing is associated with the 
claims file.  

As a final preliminary matter, the Board notes that the Veteran 
has been assigned diagnoses of psychiatric disabilities other 
than an anxiety disorder.  Recent caselaw provides that the scope 
of a mental health disability claim includes any mental 
disability that may be reasonably encompassed by the claimant's 
description of the disability, reported symptoms, and other 
information of record.  See Clemons v. Shinseki, 23 Vet. App. 1 
(2009).  Therefore, the Board has described the underlying issue 
as one of entitlement to service connection for a psychiatric 
disorder.


The issues of entitlement to service connection for a 
right leg disability and a psychiatric disability as well 
as higher ratings for migraines are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  
VA will notify the appellant if further action is 
required.  


FINDINGS OF FACT

1.  Service connection for right leg injury and anxiety attacks 
was denied by a prior RO rating decision; the record does not 
show that the Veteran appealed the decision.

2.  Certain evidence received since the prior RO rating decision 
denying entitlement to service connection for right leg injury 
and anxiety attacks includes relevant official service department 
records.


CONCLUSION OF LAW

The claim of entitlement to service connection for right leg 
injury and anxiety attacks may be reconsidered under a merits 
analysis.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(c) 
(2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection

The Veteran's underlying claim is one of service connection.  
Applicable law provides that service connection will be granted 
if it is shown that the Veteran suffers from disability resulting 
from an injury suffered or disease contracted in line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or air 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be chronic 
disability resulting from that injury.  If there is no showing of 
a resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to support 
a finding of chronicity.  38 C.F.R. § 3.303(b).

Additionally, for Veterans who have served 90 days or more of 
active service during a war period or after December 31, 1946, 
certain chronic disabilities, such as psychoses, are presumed to 
have been incurred in service if manifest to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. §§ 1101, 
1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be 
granted for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes that 
the disease was incurred in service.  38 C.F.R. § 3.303(d).

New and Material Evidence

Generally, an unappealed RO denial is final under 38 U.S.C.A. 
§ 7105(c), and the claim may only be reopened through the receipt 
of "new and material" evidence.  If new and material evidence 
is presented or secured with respect to a claim that has been 
disallowed, VA must reopen the claim and review its former 
disposition.  38 U.S.C.A. § 5108.  See Hodge v. West, 155 F.3d 
1356, 1362 (Fed. Cir. 1998).

Service connection for residuals of a right leg injury and for an 
anxiety disorder was previously denied by the Chicago, Illinois 
RO in a September 2003 rating decision; the Veteran did not 
appeal that decision and it became final.  The Veteran's request 
to reopen his claim was received in January 2005, and the 
regulation applicable to his appeal defines new and material 
evidence as existing evidence that by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  
New and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  Id.

The Board must consider the question of whether new and material 
evidence has been received because it goes to the Board's 
jurisdiction to reach the underlying claim and adjudicate the 
claim de novo.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 
1996).  If the Board finds that no such evidence has been 
offered, that is where the analysis must end, and what the RO may 
have determined in that regard is irrelevant.  Further analysis, 
beyond consideration of whether the evidence received is new and 
material, is neither required nor permitted.  Id. at 1384.  See 
also Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

The Board notes, however, that this is a case where additional 
relevant official service department records were received 
subsequent to the September 2003 rating decision that denied 
service connection for a right leg disability and anxiety 
attacks.  The Board finds that this evidence is relevant because 
it documents the reasons that the Veteran sought treatment during 
service.  Under such circumstances, there is no need to undertake 
a new and material evidence analysis to determine if the claim 
should be reopened.  38 C.F.R. § 3.156(c) specifically provides 
that in such a case the claim will be reconsidered.  Accordingly, 
the Board finds that the issues of entitlement to service 
connection for an acquired psychiatric disorder and right leg 
disability are in appellate status under a merits analysis.

Veterans Claims Assistance Act of 2000

There is no need to undertake any review of compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA) and implementing 
regulations at this time.  See generally 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  


ORDER

The claim of entitlement to service connection for an acquired 
psychiatric disorder and a right leg disability may be 
reconsidered under a merits analysis despite the prior unappealed 
rating decision.  To this extent, the appeal is granted, and the 
claim is now subject to the directions set forth in the following 
remand section of this decision.


REMAND

At the September 2010 Travel Board hearing, the Veteran testified 
that he injured his right leg when he fell during service 
training on an obstacle course.  Hearing transcript (T.), 2.   He 
stated that he underwent right knee surgery in 1989 at St. 
Francis Hospital for torn cartilage.  T. 5.  Treatment records 
leading up to, of, and following the surgery are not associated 
with the Veteran's claims file.  He also testified that he has 
undergone physical therapy for his right knee at Tinley Park.  
T. 6.  Records of such identified treatment are likely to include 
information regarding the Veteran's right leg/knee disability, 
are essential for a clear disability picture regarding his right 
lower extremity disability, and must be secured.  

In addition, the Veteran indicated at the hearing that he has 
received treatment for his anxiety disorder, right knee, and for 
his migraine headaches from Dr. L.  T. 4.  Any such outstanding 
records should be secured (some records from 2004-2009 have been 
associated with the claims file).    

The Veteran's cooperation (by identifying all treatment providers 
and submitting any required releases for private 
treatment/evaluation records) will be necessary for the indicated 
development.  He is advised that 38 C.F.R. § 3.158(a) provides 
that where evidence requested in connection with a claim is not 
furnished within one year of the request, the claim will be 
considered abandoned.  

In addition, the record reflects the Veteran receives VA 
treatment.  The most recent VA treatment records associated with 
his claims file are from September 2010.  As VA treatment records 
are constructively of record and may be pertinent to the 
Veteran's claim, they should be updated on remand.  

In regards to the Veteran's migraine headaches claim, the appeal 
is from the initial rating assigned with the award of service 
connection, and "staged" ratings are for consideration.  
Fenderson v. West, 12 Vet. App. 119 (1999).  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should secure for association 
with the claims file updated (to the present) 
copies of the complete clinical records of 
all VA treatment and evaluations the Veteran 
has received for his migraine headaches, 
anxiety disorder, and residuals of a right 
leg injury since September 2010.  

2.  The RO/AMC should ask the Veteran to 
identify any further providers of evaluation 
and/or treatment he has received for his 
migraine headaches, psychiatric disorder, and 
residuals of a right leg disability (those 
not already of record), and to provide 
releases for records of any private treatment 
or evaluation providers, specifically 
including records of treatment leading up to, 
of, and following the Veteran's right knee 
surgery in approximately 1990 (he has 
indicated various years, between 1989 and 
1992) at St. Francis Hospital, as well as any 
physical therapy he has received for the 
right knee, and updated treatment records 
from Dr. L. since May 2009.  The RO/AMC 
should secure copies of the complete records 
of treatment and evaluation from all sources 
the Veteran identifies.  If any provider does 
not respond, the Veteran should be so 
advised, and reminded that ultimately it is 
his responsibility to ensure that any private 
records are secured.  

3.  The RO/AMC should then consider whether 
any additional development is necessary, such 
as VA examinations/nexus opinions, and 
readjudicate the claims, (to include 
consideration of the possibility of 
"staged" ratings for the Veteran's migraine 
headaches disability, if indicated).  If any 
claim remains denied, the RO/AMC should issue 
an appropriate supplemental statement of the 
case and afford the Veteran and his 
representative the opportunity to respond.  
The case should then be returned to the 
Board, if in order, for further review.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  This claim must be afforded 
expeditious treatment.  The law requires that all claims that are 
remanded by the Board for additional development or other 
appropriate action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


